Citation Nr: 1455625	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for ankylosing spondylitis, to include as secondary to service-connected atopic dermatitis, psoriatic type.

2. Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected atopic dermatitis, psoriatic type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In November 2012, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in April 2014, when it was remanded for further evidentiary development.  In particular, an addendum opinion as to whether the Veteran's ankylosing spondylitis or ulcerative colitis were aggravated by his service-connected atopic dermatitis, psoriatic type, was to be sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998). In Stegall, the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.

An addendum opinion was rendered in June 2014.  The examiner opined that the Veteran's ankylosing spondylitis and ulcerative colitis, which clearly and unmistakably existed prior to service, were not aggravated beyond their natural progression by an in-service event, injury or illness.  The examiner explained that  ". . . there is no medical literature to suggest psoriasis as a cause of [ankylosing spondylitis] or [ulcerative colitis]."

Here, substantial compliance with the Board's April 2014 remand directives has not been achieved.  The examiner offered an opinion as to whether the Veteran's ankylosing spondylitis or ulcerative colitis clearly and unmistakably preexisted service and whether those disabilities were permanently aggravated by service.  Moreover, concerning secondary service connection, the examiner merely stated that medical literature does not show that atopic dermatitis, psoriatic type, causes ankylosing spondylitis or ulcerative colitis.  As explained in the Board's April 2014 remand, secondary service connection not only encompasses causation, but also aggravation by a service-connected disability.  See Allen, supra.  The examiner offered no discussion as to whether the Veteran's service connected disability aggravated, as opposed to caused, his ankylosing spondylitis or ulcerative colitis.  Indeed, the April 2014 VA examiner provided the exact same rationale as the January 2012 addendum opinion, which the Board has already found to be insufficient to determining the question of aggravation.  See April 2014 Remand.  To ensure compliance with the Board's April 2014 remand directives, an opinion as aggravation must be proffered and supported with rationale.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the examiner who provided the June 2014 VA examination.  After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected atopic dermatitis, psoriatic type, aggravated (increased in disability beyond the natural progression) his ulcerative colitis and/or ankylosing spondylitis.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

If the examiner who provided the June 2014 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




